Citation Nr: 1613072	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a head and voice tremor due to Parkinson's disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 12, 2012.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION
The Veteran served on active duty from July 1963 to June 1966, and from July 1967 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision letter from the Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to TDIU.  The Veteran was subsequently granted a combined 100 percent schedular rating, effective January 12, 2012.  Therefore, entitlement to TDIU prior to January 12, 2012 remains on appeal.  An April 2014 rating decision granted a separate evaluation for head and voice tremor due to Parkinson's disease with a 0 percent evaluation, effective January 12, 2012.    

Pursuant to 38 C.F.R. § 20.1304(b) (2015), any request for a change of representation after 90-days from the date of certification of his appeal to the   Board should be provided to the Board with a good cause explanation.  Although VBMS records show the Veteran executed a VA Form 21-22 in January 2016 appointing the American Legion as his representative, the Board may not accept this change under the provisions of 38 C.F.R. § 20.1304(b) (2015).  In that regard, there was no good cause explanation for the change in representation.  Thus, for purposes of this appeal, the new appointment may not be accepted and his representative remains Wisconsin Department of Veterans Affairs.  However, this conclusion does not impact the representation by the American Legion for any matters not presently before the Board.  


FINDING OF FACT

In a January 26, 2016 statement received in February 2016, the Veteran withdrew all claims pending on appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an increased rating for head and voice tremor have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to a TDIU prior to January 12, 2012, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  The withdrawal may be made by the appellant or his authorized representative.  Id.  In   a January 2016 statement, the Veteran expressed a desire to "CANCEL ALL CURRENT APPEALS THAT ARE PENDING."  Thus, the Board finds that the criteria for withdrawal of the claims for increased rating for head and voice tremor and TDIU have been met.  Id.  

As the claims for an increased rating for head and voice tremor and a TDIU have been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issues of entitlement to an increased rating for head    and voice tremor and a TDIU, and the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).



ORDER

The appeal on the issue of entitlement to an increased rating for head and voice tremor is dismissed.

The appeal on the issue of entitlement to a TDIU is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


